Citation Nr: 1035377	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the left knee. 

3.  Entitlement to an initial rating in excess of 10 percent for 
bursitis of the left hip.     

4.  Entitlement to service connection for residuals of a neck 
injury.  

5.  Entitlement to service connection for mid and upper back and 
sternum pain.   


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active military service from February 1985 to May 
2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The June 2007 rating decision also included the grant of service 
connection for a benign liver nodularity, which was assigned an 
initial noncompensable evaluation, effective June, 1, 2007.  The 
Veteran entered a notice of disagreement as to the propriety of 
the initially assigned rating in May 2008 and a statement of the 
case was issued in August 2009.  However, the Veteran did not 
submit a substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.302 (2009).  Furthermore, as the RO has 
not taken any action to indicate to the Veteran that this issue 
remains on appeal and, rather, took steps to close the appeal 
(see certification of Appeal [VA Form 8], the requirement that 
there be a substantive appeal is not waived.  The facts of this 
case are clearly distinguished from the United States Court of 
Appeals for Veterans Claims' (Court) holding in Percy v. 
Shinseki, 23 Vet. App. 37 (2009), because in this appeal the 
Veteran was not wrongly mislead into believing that she had 
perfected an appeal of this additional issue by the RO.  
Therefore, the issue of an initial compensable rating for benign 
liver nodularity is no longer on appeal.  

In her May 2008 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge sitting at the 
Board in Washington, D.C.  As such, her hearing was scheduled for 
July 2010; however, prior to her hearing, the Veteran indicated 
that she wished to cancel it.  Therefore, the Veteran's request 
for a Board hearing is considered withdrawn.  38 C.F.R. § 
20.702(e) (2009).

The issues of entitlement to service connection for mid and upper 
back and sternum pain and entitlement to higher initial ratings 
for osteoarthritis of the bilateral knees and bursitis of the 
left hip are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have a current diagnosis of a neck 
disability.


CONCLUSION OF LAW

Residuals of a neck injury were not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, a March 2007 
letter, sent prior to initial unfavorable AOJ decision issued in 
June 2007, advised the Veteran of the evidence and information 
necessary to substantiate her service connection claim as well as 
her and VA's respective responsibilities in obtaining such 
evidence and information.   Additionally, such letter informed 
her of the information and evidence necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment 
records as well as post-service private and VA treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records that she wishes to 
be considered in her appeal.  A VA medical examination was 
performed in April 2007 in order to adjudicate the Veteran's 
claim of entitlement to service connection for residuals of a 
neck injury.  In performing the examination, the examiner 
considered all of the evidence of record, to include in-service 
and post-service treatment records and the Veteran's lay 
statements.  The Veteran has not argued that such examination is 
inadequate to decide the claim adjudicated herein.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of her claim.

II.  Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in-service 
disease or injury and the present disease or injury. 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect complaints of 
neck pain; however reports of spine X-rays reveal no pertinent 
findings.  A history of motor vehicle accident in July 2000 was 
reported with no pertinent resultant pathology.  The Veteran's 
neck or cervical spine symptoms were diagnosed as cervical 
dysfunction.  In August 2006 a medical examination report 
revealed diagnoses of cervicalgia and possible cervical and 
lumbar facet syndrome.  

An April 2007 VA medical examination reported the Veteran's 
complaints of neck pain.  There was pain on physical examination 
of the neck; however, the diagnosis was normal neck.  

The post-service record shows the Veteran's subjective complaints 
of neck or cervical pain, and there were objective clinical 
indications of cervical pain on VA examination in April 2007.  
However, mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition, is not generally considered a 
disability and cannot substantiate a claim for service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001). 

While the Veteran is certainly competent, as a layperson, to 
comment on any symptoms within her five senses, especially those 
involving her neck pain, she is not competent to provide a 
probative opinion concerning the appropriate diagnosis of the 
underlying conditions causing her pain.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Therefore, the medical record, or the lack thereof, regarding any 
current neck or cervical spine disability, outweighs the 
Veteran's personal belief that she has residuals of a neck injury 
or a neck disability due to military service.  In the absence of 
proof of a present disability, there can be no valid claim for 
service connection.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current 
disability requirement for a service connection claim is 
satisfied if the claimant has a disability at the time the claim 
is filed or during the pendency of that claim).  Accordingly, the 
Veteran's claim of entitlement to service connection for 
residuals of a neck injury must be denied. 

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for residuals of a neck injury.  
As such, that doctrine is not applicable in the instant appeal, 
and her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a neck injury is denied.


REMAND

The Veteran also claims that her mid and upper back and sternum 
pain is a result of her period of military service.  Service 
treatment records show that she received treatment for complaints 
of sternum and thoracic pain, which were, at times, associated 
with one another.  The diagnoses for her sternum and thoracic 
symptoms respectively included costochondritis and thoracic 
dysfunction.  However, in a May 2003 in-service thoracic spine 
MRI report, the diagnostic impression included degenerative facet 
arthropathy at level of T9-10.  Dorland's Illustrated Medical 
Dictionary (30th ed. 2003) defines arthropathy as any joint 
disease.  In June 2006 another in-service thoracic spine was 
normal.   

At the April 2007 VA medical examination, an MRI of the thoracic 
spine was normal.  The examiner's diagnostic assessment revealed 
a normal sternum.  However, the examiner also indicated that, due 
to the Veteran's symptoms being in so many different locations, 
she was unable to determine if the Veteran had any chronic 
condition of the upper and mid back.  

The Veteran has in-service and post-service sternum and thoracic 
spine pain complaints.  As mentioned previously, mere pain, 
alone, without a diagnosed or identifiable underlying malady or 
condition, is not generally considered a disability.  See 
Sanchez-Benitez, supra.  Here though, while a VA physician has 
determined that a recent thoracic MRI was normal, at least one 
in-service thoracic MRI reported otherwise.  Also, the physician 
did not comment on the abnormal in-service thoracic MRI.  
Further, the April 2007 VA examiner stated that, apparently due 
to the Veteran's multiple pain symptoms, she was unable to 
determine if the Veteran had a chronic mid back condition.  
Therefore, the Board finds that there are conflicting medical 
findings warranting further medical examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination 
is warranted when medical evidence suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits).

Concerning the Veteran's increased rating claims, review of the 
record shows that a VA compensation examination of the joints, 
including examination of the knees and left hip, was performed in 
August 2009.  A supplemental statement of the case regarding 
increased rating claims was issued in October 2009 by the RO, yet 
such did not include any reference or consideration of the August 
2009 VA compensation examination report.  While some evidence may 
be the subject of a waiver of consideration by the Agency of 
Original Jurisdiction, this is only possible for evidence 
received after certification.  See 38 C.F.R. §§ 19.31; 19.37(a), 
(b); 20.1304(c).  Thus, the Board may not consider the evidence 
in the first instance and remand is necessary to correct the due 
process error. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.   Id.  The record 
reflects that the Veteran is not currently employed.  Therefore, 
in readjudicating her initial rating claims, the AOJ should 
consider whether a claim for a TDIU under Rice has been raised 
and, if the so, the AOJ should conduct any appropriate 
development and adjudication.

Additionally, while on remand, the Veteran should be given an 
opportunity to identify any treatment for her disabilities on 
appeal and, thereafter, all such records should be obtained for 
consideration in her appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
treatment for her disabilities on appeal.  
After securing any necessary authorization 
forms, obtain all identified records not 
already contained in the claims file.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be scheduled for a VA medical 
examination by an examiner who has not 
previously examined her, for a medical nexus 
opinion concerning the etiology of her 
claimed mid and upper back and sternum pain.  
In particular, the examiner should offer an 
opinion as to whether it is at least as 
likely as not the Veteran's mid and upper 
back and sternum pain are related to a 
disability manifested during her military 
service from February 1985 to May 2007.  

The examiner must discuss the medical 
rationale of the opinion, whether favorable 
or unfavorable, based on his/her personal 
evaluation of the Veteran and the findings 
and information obtained from review of the 
record, to include consideration and comment 
on the in-service MRI's, to specifically 
include the May 15, 2003, MRI that revealed 
degenerative facet arthropathy at level of 
T9-10. 

All necessary diagnostic testing to include 
an MRI of the thoracic spine and evaluation 
needed to make these important determinations 
should be performed.

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record regarding 
the incurrence of the Veteran's claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  In 
readjudicating the Veteran's initial rating 
claims, the AOJ should specifically consider 
the August 2009 VA joints examination and 
whether  a TDIU per Rice, supra, has been 
raised.  If the AOJ determines that a TDIU 
claim has been raised, any appropriate 
development and adjudication necessary should 
be completed.  If the claims remain denied, 
the Veteran should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


